Order, Supreme Court, Bronx County (Mark Friedlander, J.), entered October 25, 2004, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendants dismissing the complaint.
Plaintiff has failed to raise a triable issue of fact on the issue of causation. Her deposition testimony, which was submitted by defendant in support of the motion, clearly demonstrates that she has no recollection of the accident whatsoever or what caused her to be injured. Plaintiff fails to submit any other evidence to demonstrate that any negligence of the defendants was a substantial factor in the accident. Concur—Buckley, PJ., Sullivan, Ellerin, Williams and Catterson, JJ.